Appleton, C. J.
The plaintiffs, joint owners of a vessel, have brought the present suit. A joinder of all the owners was necessary. Since the commencement of the action, one of the plaintiffs, by a release under seal, has discharged the defendant.
It was held, m Ruddock’s case, 6 Coke, 25, that, " where divers persons were to recover a personal thing, the release or default of one bars all.” The general rule, as stated by Kent, C. J., in Pierson v. Hooker, 3 Johns., 68, is "that, where two have a joint personal interest, the release of one bars the other.” Where several plaiutiffs must join in a personal action, the release of one joint plaintiff is a bar to the action. Austin v. Hall, 13 Johns., 286. A release by one of two joint covenantees is binding on the other. Fitch v. Forman, 14 Johns., 172. "The release of one is as effectual as the release of all, when a joinder of all the plaintiffs is necessary,” observes Spenser, J., in Decker v. Livingston, 15 Johns., 479. In an action on the case, in the nature *232of waste, brought by several plaintiffs, the release of the action by one of the plaintiffs, is a good bar. Kimball v. Wilson, 3 N. H., 96. So one of many tenants in common may release and discharge a trespass on the common land. Bradbury v. Boynton, 22 Maine, 287. So a discharge by one of many joint trespassers, is a discharge of all. Gilpatrick v. Hunter, 24 Maine, 18. A release by two of three joint obligees is a bar to a suit brought by the third, in the name of all, to recover his interest. In such joint action the plaintiff cannot set up that such a release was a fraud on one of them, and thus deprive the defendant of a' legal defence to th¿ claim of the three. Myrick v. Dame, 9 Cush., 248.
In Lunt v. Stevens, 24 Maine, 534, it was held, a writing signed by one of the plaintiffs not under seal, did not constitute a discharge. In McAlister v. Sprague, 34 Maine, 296, the same principle was affirmed. In the case at bar, the discharge upon which the defendant relies, was under seal and according to the authorities constitutes a bar.

Plaintiff nonsuit.

Cutting!-, Kent, Dickerson, Barrows and Taplet, JJ., concurred.